      Case 1:18-cv-00135-DMT-CRH Document 49 Filed 07/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Cliff Wogamon and Debra Wogamon,            )
                                            )
              Plaintiffs,                   )       ORDER RESCHEDULING FINAL
                                            )       PRETRIAL CONFERENCE
       vs.                                  )
                                            )
Patterson-UTI Drilling Company, and         )
Black Hills Trucking, Inc.,                 )       Case No. 1:18-cv-135
                                            )
              Defendants.                   )


       The final pretrial conference set for October 19, 2020, shall be rescheduled for August 10,

2020, at 3:00 p.m. by telephone before the magistrate judge. To participate in the conference,

counsel should dial (877) 810-9415 and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 22nd day of July, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
